Citation Nr: 0504964	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  03-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as degenerative disc disease of the lumbar spine with 
right radiculopathy and weakness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to 
April 1986.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  


FINDING OF FACT

A chronic low back disorder, including degenerative disc 
disease of the lumbar spine with right radiculopathy and 
weakness, is not shown to have been present in service, or 
for many years thereafter, nor is it the result of any 
incident or incidents of the veteran's period of active 
military service. 


CONCLUSION OF LAW

A chronic low back disorder, including degenerative disc 
disease of the lumbar spine with right radiculopathy and 
weakness, was not incurred in or aggravated by active 
military service, nor may osteoarthritis of the lumbar spine 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, (Nov. 9, 2000) (codified at 38 
U.S.C. A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003). 

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain, and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made prior to November 9, 2000, the date the VCAA was 
enacted; therefore, the AOJ could not have complied with the 
timing requirement, as the statute had not yet been enacted.  
In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  Pelegrini, 18 Vet App. at 120.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

In the case at hand, in correspondence of January 2001 and 
December 2003, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by him, what information and 
evidence would be obtained by the VA, and the need for the 
veteran to advise VA of or to submit any further evidence in 
his possession which pertained to his claim.  In addition, 
the veteran was provided a Statement of the Case (in 
May 2003) apprising him of various VA actions in his case.  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran was provided 
every opportunity to submit evidence, and to attend a hearing 
at the RO before a Decision Review Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In 
point of fact, the veteran offered testimony before a 
Decision Review Officer at the RO in October 2002.  He has 
been provided with notice of the appropriate laws and 
regulations, and given notice of what evidence he needed to 
submit, as well as what evidence the VA would secure on his 
behalf.  Moreover, the veteran was given ample time to 
respond.  

The Board further notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records, as well 
as VA medical examination reports.  Under the facts of this 
case, "the record has been fully developed" with respect to 
the issue on appeal, and "it is difficult to discern what 
additional guidance the VA could have provided to the veteran 
regarding what further evidence he could submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes that it should proceed, as specific notice as to 
which party could or should obtain which evidence has, in 
effect, been provided, and no additional pertinent evidence 
appears forthcoming.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran has had sufficient 
notice of the type of information needed to support his 
claim, and of the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issue on appeal.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

A service entrance examination in November 1981 is negative 
for history, complaints, or abnormal findings indicative of 
the presence of a chronic low back disability.  At the time 
of service entrance, a physical examination of the veteran's 
spine and musculoskeletal system was within normal limits, 
and no pertinent diagnosis was noted.  

A service clinical record dated in mid-June 1983 reveals that 
the veteran was seen at that time for a complaint of low back 
pain of one and a half days' duration.  Reportedly, the 
veteran's pain was aggravated by bending over, or, on 
occasion, by standing.  According to the veteran, his back 
pain began when lifting heavy weights.  On physical 
examination, there was no evidence of any lordotic 
abnormality.  There was mild tenderness to palpation at the 
lumbar aspect (of the spine), and upon flexion of the 
veteran's thighs and knees.  Physical examination showed no 
obvious redness or swelling at the lumbar aspect, or any 
evidence of nonradiating pain.  The clinical assessment was 
rule out muscle spasm of the lower back. 

Approximately two weeks later, the veteran was seen for what 
was described as an exacerbation of the aforementioned low 
back pain.  At the time of evaluation, the veteran gave no 
history of trauma.  The clinical assessment was 
musculoskeletal strain of the lower back.

In late February 1984, the veteran was seen for a complaint 
of lower back pain.  According to the veteran, he had been 
experiencing problems with back pain for approximately four 
years.  When questioned, the veteran gave no history of any 
traumatic injury to his lower back.  Physical examination 
showed no evidence of any pain upon palpation of the 
veteran's lower back.  There was a full range of motion with 
no discomfort and no sign of trauma.  The clinical assessment 
was chronic low back pain. 

In mid-March 1984, the veteran was seen for a complaint of 
back pain which had reportedly been increasing since his last 
clinic visit approximately three weeks earlier.  According to 
the veteran, his back pain did not radiate down either leg.  
When further questioned, the veteran gave no history of past 
or recent injuries to his back.  The clinical assessment was 
lumbar spasm.  

Slightly more than one week later, the veteran was seen for 
reevaluation of his low back pain.  According to the veteran, 
his back pain had been increasing with any type of activity.  
However, the medication he had been given was effective in 
relieving his pain.  On physical examination, the veteran 
displayed continuing significant lumbar spasm.  The clinical 
assessment was lumbar spasm.  

In early April 1984, the veteran was seen for follow-up of 
his lumbar problem.  Noted at the time of evaluation was that 
the veteran had been improperly utilizing prescribed heat 
treatment.  The clinical assessment was lumbar spasm.  

On clinical examination the following day, a neurological 
evaluation was within normal limits.  Reportedly, the veteran 
continued to experience problems with moderate to severe 
lumbar spasm. 

Approximately three days later, it was noted that the veteran 
had experienced no real improvement in his low back pain.  
Treatment was with medication, hot packs, and increasing bed 
rest.  

In mid-April 1984, it was noted that the veteran's back pain 
and spasm were improving.  

Three days later, the veteran was described as improved, and 
able to walk and sit without pain.  The clinical assessment 
was resolving spasm.

Radiographic studies of the veteran's lumbar spine taken in 
mid-May 1984 showed no evidence of any significant 
abnormality.

Four days later, the veteran was seen for a refill of 
medication for low back discomfort.  At the time of 
evaluation, the veteran voiced continuing complaints of pain 
in his lower back.  The clinical assessment was recurrent low 
back pain.  

In early June 1984, the veteran was seen for a complaint of 
back pain of one day's duration.  According to the veteran, 
his back pain was mostly dull, but he occasionally 
experienced a "shooting" pain.  When further questioned, 
the veteran stated that the medication he had been given was 
not helping as much as it had in the past.  On physical 
examination, there was evidence of tight lumbar spasm of the 
veteran's muscles.  The clinical assessment was lower lumbar 
spasm.  

On further evaluation that same day, the veteran denied any 
history of trauma to his lower back.  Similarly denied was 
any radiation down the veteran's legs, or any bowel or 
bladder malfunction.  When questioned, the veteran denied any 
problems with numbness or weakness.  On physical examination, 
there was evidence of lumbar spasm with tenderness in the 
area from the first to the fourth lumbar vertebrae.  The 
clinical assessment was recurrent lumbar spasm.

In mid-June 1984, the veteran was seen for recurrent low back 
pain following the lifting of a heavy object.  According to 
the veteran, his spasm/pain decreased when he was not lifting 
a heavy object, though a relapse would occur whenever lifting 
was required.  On physical examination, there was evidence of 
lumbar spasm, but no nerve deficit.  The clinical assessment 
was recurrent lumbar spasm.

On orthopedic evaluation in July 1984, the veteran gave a 
history of aggravated low back pain accompanied by stiffness 
and soreness.  The veteran denied any radicular component, 
and similarly denied any bowel or bladder symptoms.  
According to the veteran, his activity level was decreased 
secondary to pain.  The veteran described his pain as 
dull/aching, with an occasional "sharp" component.  The pain 
was intermittent, and the veteran might go months with no 
pain.  On physical examination, there was no evidence of 
spasm in the veteran's back.  No tenderness was in evidence, 
and the veteran was able to flex to his ankles, as well as 
laterally without pain.  Motor strength was 5/5, though 
sensation was decreased in the right lateral/dorsal/medial 
foot and medial calf.  Deep tendon reflexes were symmetrical, 
and tests of straight leg raising were to 90 degrees 
bilaterally.  Noted at the time of examination was that a 
lumbar spine series was within normal limits.  The clinical 
impression was chronic low back pain, lasting for more than 
one year.  

A bone scan conducted in mid-July 1984 showed an unremarkable 
distribution of radionuclide in the skeleton.  The clinical 
impression was essentially negative bone scan.  

In mid-August 1984, the veteran was seen for follow-up of 
intermittent low back pain.  Noted at the time of evaluation 
was that the veteran's back pain was not radiating.  Physical 
examination was negative for any evidence of tenderness.  
There was a full range of motion of the lumbar spine, and 
tests of straight leg raising were negative.  The clinical 
assessment was normal examination. 

In early September 1984, the veteran was seen with a request 
for medication for occasional low back pain.  Reportedly, the 
veteran had injured his back in a skating accident prior to 
service.  When questioned, the veteran stated that he had 
undergone no medical treatment at that time.  The veteran was 
instructed on low back exercises and preventive measures.  
Medication was temporarily withheld.  

In mid-October 1984, the veteran was once again seen with a 
request for medication for occasional lower back pain.  The 
pertinent diagnosis was recurrent low back pain, probably 
muscle spasm. 

In early July 1985, the veteran was seen for a complaint of 
low back pain.  According to the veteran, he had experienced 
problems with back pain for over one year.  The clinical 
impression was musculoskeletal strain.  

In mid-July 1985, the veteran was once again seen with a 
complaint of back pain.  At the time of examination, it was 
noted that the veteran's back pain was a chronic problem, for 
which he had received treatment in the past with medication.  
The clinical assessment was chronic lower back pain.  

That same day, the veteran was seen for further evaluation of 
his low back pain.  At the time of evaluation, the veteran 
gave a long (five-year) history of low back pain.  On 
physical examination, the veteran did not appear to be in any 
acute distress.  There was mild tenderness to palpation of 
the lumbosacral area of the veteran's back, with the 
remainder of the physical examination unremarkable.  The 
clinical impression was chronic low back pain.

Approximately two days later, it was noted that the veteran 
had returned from his orthopedic appointment for chronic low 
back pain.  The veteran voiced his desire for a medical 
discharge due to back pain which had existed prior to his 
entry upon active service.  Reportedly, despite treatment 
with numerous medications, rest, and heat in the past, the 
veteran had experienced no resolution of his low back 
problems.  The clinical assessment was chronic low back pain, 
service aggravated.

On outpatient orthopedic evaluation that same day, the 
veteran complained of back pain with physical activity which 
had begun five years earlier following a roller-skating 
accident.  On physical examination, the veteran's gait was 
normal.  There was pain to palpation of the paravertebral 
musculature in the sacral area, as well as pain on 
straightening.  Strength was 5/5 with resistance, and there 
was pain in the lower back with straight leg raising.  
Neurologically, the veteran was intact in both lower 
extremities.  The clinical impression was chronic low back 
pain, mechanical type. 

In late January 1986, the veteran was seen for a complaint of 
pain and stiffness following an incident in which a 50-pound 
anchor chain had dropped on his right hand.  According to the 
veteran, he was experiencing right thumb pain secondary to a 
detachable link being dropped on it.  The clinical assessment 
was soft tissue contusion.

On service separation examination in April 1986, the veteran 
complained of recurrent back pain.  When further questioned, 
the veteran gave a history of back problems which had existed 
prior to his entry upon active service.  Physical examination 
of the veteran's spine and musculoskeletal system revealed a 
full range of motion of the veteran's lumbar spine, with no 
evidence of any spasm or pain.  At the time of service 
separation, no pertinent diagnosis was noted.

During the course of a service medical facility examination 
in mid-April 1987, the veteran once again gave a history of 
occasional back pain, for which he was receiving no 
medication.  

VA and private treatment records covering the period from 
March 1993 to July 2000 show treatment during that time for 
various low back and other unrelated medical problems.  At 
the time of a period of private hospitalization in March 
1993, the veteran gave a history of chronic low back pain 
which had become progressively worse over the past two weeks 
following an accident "in Mt. Holly."  The veteran complained 
of low back pain and syncope, and stated that he had passed 
out 5 to 6 times the previous week.  The diagnosis noted was 
syncope, rule out seizure disorder.

Private magnetic resonance imaging of the veteran's lumbar 
spine conducted in March 1993 showed evidence of a minimal 
central disc bulge at the level of the 5th lumbar vertebra 
and 1st sacral segment, with the remainder of the study 
within normal limits. 

In March 1995, the veteran was seen at a private medical 
facility for back pain.  Radiographic studies of the 
veteran's lumbar spine conducted at that time showed no 
evidence of any fracture or dislocation.  Nor was there 
evidence of disc space narrowing, spondylolysis or 
spondylolisthesis.  The clinical impression was normal 
lumbosacral spine series.  

A private record of hospitalization dated in late March 1998 
reveals that the veteran was seen at that time for a 
complaint of lower back and suprapubic pain.  At the time of 
admission, the veteran denied any injury to his back.  The 
pertinent diagnosis was back pain, probably musculoskeletal.  

Private records of hospitalization dated in late July 2000 
reveal that the veteran was hospitalized at that time for a 
complaint of back pain.  At the time of admission, the 
veteran gave a long history of back pain, reportedly the 
result of an injury sustained while serving in the Navy.  
According to the veteran, his original injury had occurred in 
1994 as the result of a "lifting and falling incident."  
Since that time, the veteran had complained of intermittent 
back pain "off and on" which had been worsening for a period 
of several weeks.  On physical examination, there was no 
evidence of any point tenderness along the veteran's spine, 
nor was there any evidence of palpable abnormalities.  Deep 
tendon reflexes were symmetrical, though significantly less 
than 1+ bilaterally.  No sensory deficits were in evidence, 
though tests of straight leg raising were positive 
bilaterally for increasing back pain.  The clinical 
impression was severe back pain with radiculopathy.

During the course of VA outpatient treatment in early 
August 2000, the veteran gave a history of low back pain 
since 1984 while in service.  In late August, the veteran 
gave a history of a herniated disc at the level of the 5th 
lumbar vertebra by previous magnetic resonance imaging.  

In September 2001, a VA orthopedic examination was 
accomplished.  At the time of examination, it was noted that 
the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, in 1983, while in the 
United States Navy, he suffered a fall, landing on his 
"tailbone."  Reportedly, the veteran had been examined for 
low back pain while in the military, and received a diagnosis 
of muscle spasm.  Service medical records showed normal 
radiographic studies of the back, as well as a normal bone 
scan.  According to the veteran, his present symptoms stemmed 
from the aforementioned fall while in the United States Navy.  

The examiner noted that a review of the veteran's medical 
records showed complaints of back pain in 1995, with normal 
radiographic studies.  At the time of the examination, the 
veteran complained of stiffness in his lower back, with pain 
on twisting to the right or left, more so on the right than 
the left, as well as pain radiating down his legs, once 
again, more so on the right than the left.  The veteran 
additionally complained of stiffness and fatigue.  According 
to the veteran, he did not suffer from flare-ups, nor did he 
use a crutch, brace or cane.  When questioned, the veteran 
denied any significant injury since his time in the military.  

On physical examination, the veteran walked carefully with a 
slight limp favoring his right lower extremity.  He held his 
back stiffly, but otherwise displayed good posture.  There 
was no tenderness directly over the vertebral column, and the 
veteran's muscles were well formed on both the right and 
left.  Noted at the time of examination was that there was no 
evidence of tenseness or tenderness of the lumbosacral 
muscles.  

Range of motion studies showed 15 degrees of extension, with 
forward flexion to 80 degrees, and left and right lateral 
bending at the waist to 40 degrees.  Left and right lateral 
rotation in the lumbar area was to 15 degrees on the right 
and 25 degrees on the left.  Stretching the right lower 
lumbar area resulted in some discomfort, which the veteran 
said he felt all the way down his right lower extremity.  
Tests of straight leg raising showed pain at 60 degrees in 
the right lower extremity, and no pain in the left lower 
extremity.  Reflexes were 1+ and equal at the knees, and only 
trace at the ankles on both the right and left.  Sensation 
was grossly intact on the dorsum of the foot.  However, the 
veteran's right foot and ankle showed some weakness on 
dorsiflexion when compared to the left.  Radiographic studies 
were consistent with mild degenerative changes.  The 
pertinent diagnosis was history of lumbar intervertebral 
degenerative disc disease with right radiculopathy and 
weakness.

In the opinion of the examiner, the veteran's medical records 
did show that he suffered a fall in service.  Based on a 
review of the records, the examiner felt that the veteran had 
fallen on his lower back or tailbone (possibly the coccyx).  
Subsequent examinations of the veteran's lower back in 
service yielded a diagnosis of muscular spasm.  However, the 
veteran had normal radiographic studies and a normal bone 
scan, and completed his military service some 2 or 3 years 
following his injury.  Records of the veteran's present 
condition showed somewhat more severe symptomatology located 
in the veteran's lower back.  The symptoms included a 
radicular component.  Magnetic resonance imaging had been 
interpreted as showing intervertebral degenerative disc and 
joint disease.  

Following a review of the evidence of record, and after an 
examination of the veteran, the examiner determined that the 
veteran's fall with muscle strain 18 years earlier (while in 
service) was not responsible for the degenerative disease 
process presently seen in his back. 

Received during the months of November and December 2001 were 
VA outpatient treatment records showing treatment for back 
problems during the period from August to November 2001.  

During the course of an RO hearing in October 2002, the 
veteran offered testimony regarding the nature and etiology 
of his current low back problems.  

In correspondence of November 2002, one of the veteran's 
friends stated that she had known the veteran for 
approximately 25 or 26 years, and that, prior to his entry 
into service, he did not have a back problem.  However, 
following the veteran's release (from service), he did suffer 
from back problems.

Received in January 2003 was an additional statement from one 
of the veteran's friends to the effect that there was "no 
doubt" that the veteran had hurt his back in service.  

Received in February 2003 were records of the Social Security 
Administration showing treatment for back problems, as well 
as for other unrelated medical difficulties.  Included in 
those records was a VA report of radiographic studies 
conducted in December 2000, which showed evidence of a focal 
herniated nucleus pulposus at the level of the 5th lumbar 
vertebra and 1st sacral segment.  Also included was a report 
of VA electromyographic studies conducted in March 2002, 
which were within normal limits, showing no evidence of right 
lumbosacral radiculopathy.

Analysis

The veteran in this case seeks service connection for a 
chronic low back disability, reportedly the result of an 
injury in service.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
occurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Moreover, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

In the present case, service medical records fail to document 
the presence of chronic low back pathology.  While it is true 
that, on occasion, the veteran's low back problems were 
described as "chronic," clinical findings in service were 
clearly more consistent with acute and transitory low back 
problems which resolved without residual disability.  
Significantly, on a number of occasions in service, the 
veteran denied any trauma to his lower back.  While in 
January 1986, the veteran was seen for injuries following the 
dropping of an anchor chain, those injuries did not involve 
the veteran's lower back.  Moreover, while on service 
separation examination in April 1986, the veteran complained 
of recurrent back pain/problems which reportedly existed 
prior to his entry into service, a physical examination 
revealed a full range of motion of the veteran's lumbar 
spine, with no evidence of spasm or pain.  In point of fact, 
the earliest clinical indication of the presence of chronic 
low back pathology is revealed by private records of 
hospitalization dated in March 1993, almost seven years 
following the veteran's discharge from service, at which time 
magnetic resonance imaging showed evidence of a minimal 
central disc bulge at the level of the 5th lumbar vertebra 
and 1st sacral segment.  Of some interest is the fact that, 
at the time of that testing, the veteran gave a history of 
chronic low back pain which had become progressively worse 
over the previous two weeks following an accident "in Mt. 
Holly."  

The veteran argues that his current low back pathology is the 
result of an incident involving an anchor chain in service, 
at which time he fell, injuring his lower back.  However, as 
noted above, there is no evidence that, at the time of that 
incident, the veteran suffered an injury to his lower back.  
Moreover, following a VA orthopedic examination in 
September 2001 (which examination involved not only an 
evaluation of the veteran, but a longitudinal review of the 
veteran's claims folder), the examiner was of the opinion 
that the veteran's muscle strain 18 years earlier in service 
was not responsible for his current degenerative disease 
process of the lower back.

The Board does not doubt the sincerity of the veteran's 
testimony, or those statements submitted in support of his 
claim.  However, neither that testimony nor those statements 
provide a persuasive basis for a grant of the benefit sought 
in light of the evidence as a whole.  Under the 
circumstances, and absent a demonstrated nexus between the 
veteran's current low back pathology and some incident or 
incidents of his period of active service, his claim for 
service connection must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for a low back disorder, claimed as 
degenerative disc disease of the lumbar spine with right 
radiculopathy and weakness, is denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


